Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s response filed on 04/28/2022 is duly acknowledged.
	Claims 2-10, 15, 16, 18-27, 29-51, 53 and 54 were previously canceled by the applicants.
	Claims 1, 11-14, 17, 28, 52 and 55-58 are pending in this application.
	Claims 11-14, 17 and 28 (drawn to non-elected inventions of groups II-VI) remain withdrawn.
	Claims 1, 52 and 55-58 (elected invention of group I) have been examined on their merits in this office action.
	Upon further considerations of prior art and applicant’s remarks dated 04/28/2022 (along with Exhibits A and B), the ODP rejections of record (over potentially conflicting claims of issued US patents 8,252,591 and 8,936,939; taken as genus claims for the product) have now been withdrawn, and the following Examiner’s amendment to pending claims has been made as discussed below:
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Halstead (applicant’s attorney of record) on 08/04/2022 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
In The Claims
Claims 11-14, 17 and 28 (non-elected groups II-VI) have been canceled by this Examiner’s amendment.
Claims 1, 52 and 55-58 have been allowed as discussed below:
Claim 1 has been specifically amended as follows:
 	Line 1 has been replaced with “A cell culture medium comprising:”
	Line 13 (last line) has been replace with “useful for culturing tumor cells obtained from ovary, fallopian tube, or mesothelium tissue.”
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the product in the form of a cell culture medium (see instant claim 1, as currently amended) that comprises specific components recited in addition to equal volumes of F12 medium and Medium 199, with concentrations as recited in claim 1, although generically suggested for the components in the prior art (see office action dated 10/28/2021, 103(a) rejection over Suard et al taken with Parenteau et al and Richards et al), has not been specifically disclosed and/or made obvious for the combination of components and their respective amounts that would provide superior culture results intended for tumor cells from ovary, fallopian tubes or mesothelium tissue, for instance.  In addition applicants have shown (see applicant’s remarks dated 04/28/2022, pages 7-9, with Exhibits A and B for post-filing art of Ince et al., 2015; made of record herein on PTO 892 form as ref. [U]) unexpected superior results of the culture medium using the claimed combination of the supplemental components as currently recited in claim 1.  Additionally, Claim 1 as currently amended appears to be commensurate in scope with the showing of record by applicants (see instant specification, page 58, Table III, and page 13, 2nd paragraph, for instance).
Also, in view of the unexpected superior results provided (see applicant’s provided post-filing art of Ince et al, 2015 as evidence) by the claimed species of the culture medium (as opposed to the issued generic claims in US patents 8,252,591 and 8,936,939; taken as genus claims for the product composition), the ODP rejections of record were withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 52 and 55-58 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657